UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

SANDRA LEIBOWITZ,
Plaintiff,
-against- ORDER
D&I FASHION GROUP, INC., d/b/a Basix Black: 18 Civ. 3933 (GBD)
Label, and DAVID SADOT, ;
Defendants.
a xX

GEORGE B. DANIELS, United States District Judge:
The parties report that this case has settled. Plaintiff shall move for approval of the
settlement pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), no

later than March 25, 2020. All conferences previously scheduled are adjourned sine die.

Dated: New York, New York SO ORDERED.

February 24, 2020

CHORES B. DANIELS
nited States District Judge

 

 
